Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00832-CV

                      Maryvel SUDAY, Independent Executor of the
                       Estate of Olga Tamez de Suday, Deceased
                                       Appellant

                                           v.

                                 Jesus Lozano SUDAY,
                                        Appellee

                  From the County Court at Law, Val Verde County, Texas
                               Trial Court No. 3,625 CCL
                       Honorable Stephen B. Ables, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the final decree of divorce is
AFFIRMED.

      SIGNED November 25, 2020.


                                            _____________________________
                                            Sandee Bryan Marion, Chief Justice